DETAILED ACTION
This Office Action is in response to amendment filed on October 03, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-11 and 13-19 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/03/2022 has been entered and fully considered.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. For the following: 
Applicant’s argument:
“Cheon cannot be reasonably interpreted to disclose or suggest using the claimed odd function properties, nor the claimed transforming an approximate polynomial that approximates the modular reduction based on the odd function property which is required for the "wherein the bootstrapping comprises bootstrapping the ciphertext by transforming an approximate polynomial that approximates the modular reduction based on the odd function property" of independent claim 1”.
	In response:
	The Examiner respectfully disagree. First, the Examiner is going to discuss an odd function, Cheon teaches in order to operate a sine function in a homomorphically encrypted state, it is important to express the function as an addition and a multiplication in a given range [−K, K].). The Examiner interpret that sine is an odd function of a range from -K to K, for example sin (-K) = -sin (k) and further, in paragraph 0164, Cheon teaches “For an approximate modulus operation, in order to operate a sine function in a homomorphically encrypted state… it is important to express the function as an addition and a multiplication in a given range [−K, K]. Therefore, Cheon teaches modular operation based on the odd function property, which is odd function (i.e. Sine function). The Examiner also recites paragraph 0173 “f(x) is a specific function (i.e., a sine function or a cosine function), and Pn(x) is an approximate polynomial”. In another way, sine is an odd function and approximation polynomial and paragraph 0180 “If a coefficient of an approximate polynomial is calculated by a method as above, an approximate modulus operation for a homomorphic encryption that was linearly transformed previously may be performed by using an approximate polynomial to which the calculated coefficient is reflected” The Examiner interpret transforming is transform by using an approximate polynomial to which the calculated coefficient is reflected, which is not by transformed homomorphic ciphertext as argued above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry et al. (Gentry) U.S. Pub. Number 2013/0170640 in view of Cheon et al. (Cheon) U.S. Pub. Number 2020/0228307.
Regarding claim 1; Gentry discloses an encryption method using homomorphic encryption, the encryption method comprising: 
generating a ciphertext by encrypting data (par [0340] receiving a first ciphertext and a second ciphertext, where the first ciphertext comprises first data encrypted in accordance with an encryption scheme and the second ciphertext comprises second data encrypted in accordance with the encryption scheme), and
 bootstrapping the ciphertext by performing a modular reduction [[based on an odd function property]] for a modulus corresponding to the ciphertext (par [0340] the refresh function operates to prevent growth of the magnitude of noise for a ciphertext while reducing the modulus of the ciphertext without using the secret key, where the refresh function utilizes a modulus switching technique that comprises transforming a first ciphertext c modulo q into a second ciphertext c' modulo p while preserving correctness). 
Gentry does not disclose, which Cheon discloses based on based on an odd function property (Cheon: par [0163] each coefficient has a property that it is very small compared to a modulus value of an encryption which is q. Thus, when this property is used, a modulus operation is approximated as a sine function; par [0163] in order to operate a sine function in a homomorphically encrypted state, it is important to express the function as an addition and a multiplication in a given range [−K, K].). The Examiner interpret that sine function as odd function.
wherein the bootstrapping comprises bootstrapping the ciphertext by transforming an approximate polynomial that approximates the modular reduction based on the odd function property (Cheon: par [0173] f(x) is a specific function (i.e., a sine function or a cosine function), and Pn(x) is an approximate polynomial).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gentry to provide based on an odd function property and bootstrapping the ciphertext by transforming an approximate polynomial that approximates the modular reduction based on the odd function property, as taught by Cheon. The motivation would be to provide a faster rebooting operation can be performed and thus it is possible to perform an operation with low operation complexity. Cheon also teaches “as an approximate polynomial optimized for homomorphic encryptions is used, it is possible to perform a modulus operation faster and with high accuracy”.

Regarding claim 3; the combination of Gentry and Cheon discloses the encryption method of claim 2, wherein the bootstrapping of the ciphertext by performing the modular reduction based on the odd function property comprises:
obtaining an approximate polynomial that approximates the modular reduction (Cheon: par [0126] the linearly transformed homomorphic encryption may be approximately modulus operated by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point); 
generating a transformed approximate polynomial by transforming the approximate polynomial (Cheon: par [0127] the homomorphic encryption that was approximately modulus operated may be converted into a form of polynomial by using an inverse matrix); and 
performing the modular reduction based on the odd function property and the transformed approximate polynomial (Cheon: par [0173] f(x) is a specific function (i.e., a sine function or a cosine function), and Pn(x) is an approximate polynomial). The reason to combine Gentry and Cheon is the same as claim 1, above.

Regarding claim 4; the combination of Gentry and Cheon discloses the encryption method of claim 3, wherein the generating of the transformed approximate polynomial by transforming the approximate polynomial comprises generating the transformed approximate polynomial by reducing a degree of the approximate polynomial (Cheon: par [0010] the multi-degree polynomial may be a polynomial having a degree among any one of a 7th degree to an 80th degree, and the predetermined range may be from −12 to 12; par [0011] a multi-degree polynomial …and an approximate modulus operation may be performed by operating the linearly transformed homomorphic encryption as many times as the set double-angle number of times by using the set multi-degree polynomial). The reason to combine Gentry and Cheon is the same as claim 1, above.

Regarding claim 5; the combination of Gentry and Cheon discloses the encryption method of encryption method of claim 4, wherein the generating of the transformed approximate polynomial by reducing the degree of the approximate polynomial comprises generating the transformed approximate polynomial to have a domain corresponding to the square of a domain of the approximate polynomial (Gentry: par [0139] the noises of the initial ciphertexts are small enough, we obtain m.sub.1m.sub.2=[Q.sub.c.sub.1.sub.,c.sub.2(s)].sub.q].sub.2, … one can view Q.sub.c.sub.1.sub.,c.sub.2(x) as a linear equation L.sub.c.sub.1.sub.,c.sub.2.sup.long(xx) over the coefficients of xx--that is, the tensoring of x with itself--where xx's dimension is roughly the square of x's).

Regarding claim 10; claim 10 is directed to a non-transitory computer storage medium which have similar scope as claim 1. Therefore, claim 10 remains un-patentable for the same reason.

Regarding claims 11, 13-15; claims 11, 13-15 are directed to an encryption apparatus which have similar scope as claims 1, 3-5, respectively. Therefore, claims 11, 13-15 remain un-patentable for the same reason.

Allowable Subject Matter
Claims 6-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks to overcome the rejection above
The Examiner have proposed allowable subject matter to expedite prosecution. The Examiner also encourage Applicant to contact the Examiner to discuss claim’s amendment before responding to this Office Action. 

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2019/0334694 to Chen-Chen teaches trigonometric functions sin (x) and cos (x) take identical values in a period of 2π of an angle input x. With respect to sin (x), therefore, focusing on these properties, the arithmetic unit can calculate sin (x) using any Taylor series from sin (x−x0), −sin (x−x0), cos (x−x0), and −cos (x−x0) in accordance with an angle range, among angle ranges obtained by dividing a period of 2π into four equal parts, to which the input x belongs. For instance. an odd number function is obtained in the case of sin (x) and −sin (x).
U.S. Pub. Number 2014/0177828 to Loftus-Loftus teaches a modulus reduction where polynomial coefficients are scaled down by a factor, such as a reduction by modulo q. The modulus reduction homomorphic function may be applied to any set of polynomial coefficients in ring R, including plaintext (e.g., decrypted) data and/or ciphertext (e.g., decrypted) data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU V TRAN/Primary Examiner, Art Unit 2491